Citation Nr: 0203202	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  96-13 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).  

2.  Entitlement to service connection for left eye blindness.  

3.  Entitlement to a rating in excess of 10 percent for left 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The appellant is a veteran who had a period of active, 
honorable service from July 1961 to July 1964.  He had a 
further period of active service from July 1965 to May 1966.  
The service department has certified that the separation from 
the second period of service was under conditions other than 
honorable.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  A Travel Board hearing 
was conducted before the undersigned in December 2001.

Service connection for a psychiatric disorder characterized 
as "mental disorder" was previously denied by an unappealed 
rating decision in April 1989.  The current claim involving 
service connection for a psychiatric disorder addresses 
service connection for PTSD.  That specific claim was not 
previously adjudicated.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "a claim based on 
the diagnosis of a new mental disorder ... states a new claim, 
for the purpose of the jurisdictional requirement, when the 
new disorder had not been diagnosed and considered at the 
time of the prior notice of disagreement."  Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed.Cir. 1996).  Thus the PTSD issue 
on appeal has been correctly adjudicated on a de novo basis 
and not as an attempt to reopen a prior final denial.  


FINDINGS OF FACT

1.  The veteran's discharge for the period of active duty 
from July 1965 to May 1966 was under other than honorable 
conditions.  

2.  The claim of entitlement to service connection for PTSD 
is based on alleged incidents in Vietnam during the period of 
service which has been characterized as other than honorable.  

3.  The veteran's left eye blindness resulted from a post-
service injury.  

4.  The veteran has level V hearing in his left ear; he is 
not totally deaf in both ears.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131, (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.12 (2001). 

2.  Left eye blindness was not incurred in or aggravated by a 
qualifying period of active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303 (2001). 

3.  A rating in excess of 10 percent for left ear hearing 
loss is not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.85, 4.86, 4.87, Code 6100 (1997); 38 C.F.R. 
§ 4.85, 4,86, Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001)).  VA has 
now published final regulations implementing the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, it applies in this 
case.  However, the Board finds that VA's duties to provide 
notice to, and to assist, the veteran are met.

The veteran's claims were considered on the merits and not 
based on a well-grounded analysis.  VA has a duty to notify a 
claimant and his representative of any information and 
evidence needed to substantiate and complete a claim.  Here, 
the discussions in the rating decisions, the Statement of the 
Case, the Supplemental Statements of the Case, and 
correspondence from the RO informed the veteran what was 
needed to substantiate the claims and what had been obtained, 
and complied with VA's notification requirements.

VA also has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Here, the 
veteran has not referenced any evidence outstanding that 
might support his claims or otherwise affect their outcome.  
There is no indication that the evidentiary record is 
incomplete.  The veteran has been afforded appropriate VA 
examinations, and the medical evidence of record is 
sufficient to decide these claims.  

The Board concludes that the RO has complied with, or 
exceeded, the mandates of the VCAA and its implementing 
regulations, and finds that it is not prejudicial to the 
veteran to adjudicate the claim on the current record.  See 
Bernard v. Brown, 4 Vet. App. 384 (1994).

Factual Background

The veteran's service personnel records reveal that he served 
in Vietnam from December 1965 to May 1966.  Documentation in 
his claims file establishes that the character of his 
discharge for the period of duty from July 1965 to May 1966 
has not been upgraded.

There are no notations of complaints or diagnosis of, or 
treatment for a mental disorder or a left eye injury/disorder 
in the service medical records.  A mental status examination 
in March 1966 resulted in a diagnosis of chronic passive-
aggressive personality characterized by hostile passive 
obstructionist and antisocial behavior.  No pertinent 
abnormalities were noted in the reports of separation 
examinations conducted in June 1964 and May 1966.  The 
veteran's vision was 20/20, bilaterally, on both 
examinations.  

In a January 1967 administrative decision on the character of 
the veteran's discharge, it was noted that he had committed 
various and persistent offenses while stationed in Vietnam 
and that the character of his discharge from the period of 
service terminating in May 1966 was a bar to benefits based 
on such service.  

Private medical records demonstrate that in September 1980, 
the veteran was injured when he jumped off a moving train, 
sustaining a left sided hematoma and abdominal injuries.  

In July 1981, the veteran underwent a left frontal 
temporoparietal cranioplasty.  It was noted that he had been 
injured when he jumped off a moving train while under the 
influence of drugs and sustained a clot in the brain.  

The veteran was hospitalized at a VA facility from October 
1983 to November 1983.  It was noted that he had a history of 
left exotropia occurring following the loss of vision two 
years prior to admission.  It was reported that at the time 
of the initial trauma, the veteran suffered intracranial 
bleeding requiring a craniotomy.  The best corrected vision 
in the left eye at that time was 20/300.  The diagnosis was 
decreased vision in the left eye secondary to trauma.  

In a December 1984 statement, the veteran reported that he 
lost sight in his left eye due to an accident in the 1980's.  

In a September 1985 decision, the Board granted service 
connection for left ear hearing loss.  An October 1985 rating 
decision implemented the grant, assigning a 10 percent rating 
for the disorder.  

On VA psychiatric examination in September 1988, the veteran 
denied that anything particularly traumatic happened to him 
while on active duty, other than getting into drugs.  The 
diagnoses were substance abuse disorder and seizure disorder 
secondary to head trauma.  

A July 1991 hospitalization record includes diagnoses of 
affective disorder and drug dependencies. 

In November 1994, the veteran submitted a statement reporting 
stressors he allegedly experienced in service which were the 
basis for his PTSD claim.  All the stressors were from the 
period of service characterized as other than honorable.  

On VA vision examination in December 1994, it was noted that 
the veteran's medical history was positive for trauma to the 
left side of the head, status post subdural hematoma drainage 
and craniotomy.  The veteran alleged that he had no light 
perception in his left eye.  The diagnosis was extensive 
optic atrophy of the optic nerve head in the left eye with 
direct and consensual response bilaterally and afferent 
defect in the left eye with positive optokinetic nystagmus 
response bilaterally. 

On VA audiological evaluation in December 1994, left ear 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
15
70
90
105

Speech audiometry revealed speech recognition ability of 90 
percent in the left ear.  Right ear deafness was not shown.  

On VA PTSD examination in December 1994, the veteran reported 
that he did not have any illnesses or injuries prior to 
military service.  Stressors he reported pertained to his 
tour of duty in Vietnam.  The diagnosis was no PTSD found.  

In a May 1996 statement, it was contended that the veteran's 
character of service determination for his second period of 
service was flawed, as it did not consider that he had PTSD, 
which would have mitigated his in-service behavior.  It was 
also contended that the veteran's PTSD resulted from his 
military service in Vietnam and that his blindness was the 
result of PTSD induced behavior and should therefore be 
service-connected.  

A mid-April 1999 clinical record includes diagnoses of rule 
out PTSD, polysubstance abuse.  A clinical record dated four 
days later includes the notation that the veteran was 
"unable to give coherent explanation for his self-diagnosis 
of PTSD."  Later that same month, it was noted that he was 
injured jumping off a train, sustaining a head injury.  He 
lost left eye vision in that episode.  Diagnoses included 
bipolar disorder in remission, cognitive disorder secondary 
to head injury and coma, and rule out subsyndromal PTSD 
variant following jump from train.  

In a March 2000 statement, the veteran reported that he was 
blind in his left eye due to a train accident.  

On VA audiological evaluation in May 2000, left ear puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
15
70
80
95

The average puretone hearing loss was 65 decibels.  Speech 
audiometry revealed speech recognition ability of 68 percent 
in the left ear.  (Level V hearing under 38 C.F.R. § 4.85, 
Table VI)

The veteran testified before the undersigned in December 2001 
that one time, while stationed in Vietnam, he was shot at and 
also that he shot at civilians.  He alleged that his 
undesirable discharge was automatically upgraded in 1966.  He 
opined that his eye injury was caused by a fall from a train 
which was related to his active duty.
Criteria and analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection on the merits, 
there must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD.

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f). 

If the former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 C.F.R. § 3.12(a).  Consequently, 
while the first period of the veteran's active service is 
qualifying for VA benefits (see 38 C.F.R. § 3.13(c)), the 
second is not.

The veteran's claim of entitlement to service connection for 
PTSD is based solely on stressors he alleges occurred during 
his tour of duty in the Republic of Vietnam.  The veteran had 
two tours of active duty, the first was from July 1961 to 
July 1964 and the second period of active duty was from July 
1965 to May 1966 when he was actually in Vietnam.  In a 
January 1967 administrative decision, VA determined that the 
other than honorable discharge from his second period of 
active duty was a dishonorable discharge based on the 
veteran's willful and persistent misconduct while stationed 
in Vietnam.  Despite the veteran's assertions to the 
contrary, inquiries by the RO have confirmed that the 
character of this discharge has not been upgraded.  Under 38 
C.F.R. § 3.12(d)(4), a discharge under other than honorable 
conditions for willful and persistent misconduct will render 
a claimant ineligible for veterans benefits.  See Struck v. 
Brown, 9 Vet. App. 145 (1996).  Consequently, service 
connection for PTSD arising from a stressor during the 
veteran's second period of active service is barred by law.  
The law is dispositive, and the appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Service connection for left eye blindness.

At the time of the veteran's discharge from his two periods 
of active duty service, his vision was 20/20.  The evidence 
of record is overwhelming that a left eye injury occurred 
when he jumped from a moving train in September 1980 while 
under the influence of drugs.  Prior to that time, there is 
no objective evidence that the veteran had left eye 
blindness/disability (including the service medical records).  
Hospital records for the period from October to November 1983 
include a diagnosis of decreased vision in the left eye 
secondary to trauma.  The only trauma documented in the 
record occurred when the veteran jumped from a moving train.  
Other clinical evidence of record attributes current left eye 
symptoms to the post-service accident.  

The veteran himself provides conflicting accounts as to when 
his left eye blindness began.  The majority of his statements 
indicate that his decrease in vision in the left eye occurred 
after the September 1980 accident.  He has submitted one 
statement wherein he alleges that his loss of vision began 
during active duty.  As his statements have been widely 
inconsistent, they are lacking in probative value. 

All objective evidence demonstrates that the veteran's left 
eye blindness is the result of a post-service accident, and 
is unrelated to service.  The preponderance of the evidence 
is against the veteran's claim.  There is no reasonable doubt 
to resolve in the veteran's favor.  

A rating in excess of 10 percent for left ear hearing loss.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The rating assigned is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The evaluation of hearing loss is reached by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  

Regulations pertaining ratings of hearing loss disability 
have changed during the pendency of the veteran's appeal.  
However, under both the earlier and the revised versions the 
maximum rating for unilateral service connected hearing loss, 
where the veteran is not deaf in both ears, is 10 percent, 
the rating already assigned.  38 U.S.C.A. § 1160; 38 C.F.R. 
§§ 4.85, 4.86, Tables VI, VII.  The current rating is under 
rating criteria that were in effect in 1985, when service 
connection was established.  Those criteria have since been 
replaced, and any claim for increase must be adjudicated 
under rating criteria in effect during the appeal period.  
The current level of hearing acuity shown, Level V, would 
warrant only a noncompensable rating if the current rating 
criteria were to be applied.  It is neither alleged nor shown 
by the record that any factors warranting referral for 
extraschedular consideration are present.  38 C.F.R. § 3.321.  
Consequently, a rating in excess of 10 percent for left ear 
hearing loss is not warranted.  


ORDER

Service connection for PTSD and for left eye blindness is 
denied.  

A rating in excess of 10 percent for left ear hearing loss is 
denied.  



		
	George R. Senyk 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

